Citation Nr: 0018351	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic lung 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs.  A notice of disagreement was received in 
November 1997, a statement of the case was issued in November 
1997, and a substantive appeal was received in December 1997. 

By letter dated August 26, 1999, the veteran was notified of 
the transfer of his claims file to the Board for appellate 
review.  He was also advised that any additional evidence 
must be submitted within 90 days and should be submitted 
directly to the Board, not the RO.  In December 1999, 
additional evidence was received at the RO, and the RO 
forwarded such evidence to the Board where it was received in 
January 2000.  38 C.F.R. § 20.1304(a) (1999) provides that an 
appellant and his or her representative will be granted a 
period of 90 days following the mailing of notice that the 
appellate record has been transferred to the Board during 
which they may submit additional evidence to the Board.  
Unless good cause for the delay is shown, evidence received 
after expiration of the 90 day period will not be accepted by 
the Board.  38 C.F.R. § 20.1304(b).  A good cause motion has 
not been filed with the Board, and the evidence submitted to 
the RO in December 1999 is therefore referred to the RO for 
appropriate action.


FINDING OF FACT

There is no medical evidence of record of a nexus between 
current chronic lung disability and the veteran's period of 
active military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
chronic lung disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With regard to 
service connection by aggravation of a preexisting disorder, 
the Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service, or where clear and unmistakable evidence (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

At this point the Board observes that the statutory duty to 
assist the veteran under 38 U.S.C.A. § 5107(a) does not arise 
unless there is a well-grounded claim.  However, VA is still 
required to take appropriate action to ensure that any 
available service records as well as VA records are located 
and made a part of the record.  In this regard, the RO has 
made numerous requests for any additional service and/or VA 
medical records based on assertions of treatment made by the 
veteran.  However, it has been determined that no additional 
records are available.  Under the circumstances, the Board is 
satisfied that the RO's actions have been adequate and that 
no useful purpose would be served by delaying appellate 
review for any additional attempts to locate any additional 
evidence.  

Looking to the evidence of record, it is clear that there is 
a medical diagnosis of current lung disease.  Specifically, 
VA records dated in the 1990's refer to obstructive lung 
disease.  The first requirement for a well-grounded claim has 
therefore been met.  Caluza.  Moreover, for well-grounded 
purposes, the Board accepts the veteran's assertions 
regarding lung problems during service.  However, after 
reviewing the claims file, the Board must nevertheless find 
that the claim is not well-grounded for lack of medical 
evidence that chronic lung disability either had its 
inception during service or was aggravated during service. 

Included among the veteran's service medical records is a 
November 1959 recruiting station X-ray film, but no report 
associated with the film is of record.  A November 1959 
induction physical examination report shows that the 
veteran's lungs and chest were clinically evaluated as 
normal; chest X-ray was noted to be negative.  A November 
1959 clinical record reveals that chest X-ray showed 
bilateral hilar calcification, right lower and left mid lung 
fields; not considered disqualifying.  Other reports indicate 
that in February 1963 was treated for injuries related to an 
automobile accident, but no clinical findings related to the 
respiratory system were reported.  The veteran's April 1963 
separation physical examination report indicates that upon 
clinical evaluation, the veteran's lungs and chest were 
evaluated as normal.  That report also indicates a chest X-
ray was noted to be negative.  

It appears from the evidence that although x-ray in November 
1959 revealed bilateral hilar calcification, these finding 
were not considered disqualifying.  Significantly, no 
diagnosis of any lung disorder was rendered.  Moreover, no 
lung disability was otherwise identified during the veteran's 
military service, and his respiratory system was normal at 
the time of separation.  Based on the service records, the 
Board is unable to find that any chronic lung disability had 
its inception during service.  Moreover, even if the Board 
assumes for the sake of argument that the x-ray findings of 
calcification noted at the time of entry into service showed 
a preexisting disorder, there is otherwise no medical 
evidence of any increase in severity during service to well-
ground a claim on the basis of aggravation. 

Further, the claims file does not include any medical 
evidence of respiratory symptomatology from service until the 
19990's.  There is therefore no medical evidence of a 
continuity of symptomatology to suggest a nexus or link to 
service.  While the veteran has advanced arguments regarding 
a relationship to service and while at least one statement in 
support of the veteran's claim is to the effect that the 
veteran was in good health prior to service, lay statements 
regarding medical etiology are not competent for purposes of 
showing a nexus to service.  

The first postservice medical evidence of a lung condition 
appears to be in 1996.  At that time the veteran was 
diagnosed with obstructive airways disease.  There is no 
medical opinion contained in this or any other medical 
record, however, which relates any current lung condition 
with the veteran's active duty service, or that indicates any 
preexisting lung condition was aggravated by the veteran's 
active duty service.

Thus, while the veteran has satisfied the first and second 
requirements for a well grounded claim, see King, Epps, 
supra, he has not satisfied the third requirement, as he has 
presented no medical evidence linking any current lung 
condition with his active duty service.  Accordingly, his 
claim for entitlement to service connection for a chronic 
lung disability must be denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
chronic lung disability claim "plausible."  Further, the 
Board views the above discussion as sufficient to inform the 
veteran that medical evidence of a link or nexus to service 
is necessary to well-ground his claim.  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

